NUMBER 13-11-00714-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

KENNETH HICKMAN-BEY,                                                   Appellant,

                                              v.

TEXAS BOARD OF CRIMINAL JUSTICE, ET AL.,           Appellees.
____________________________________________________________

              On appeal from the 36th District Court
                     of Bee County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
                Before Justices Benavides, Vela, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Kenneth Hickman-Bey, attempted to perfect an appeal from the trial

court’s order denying his motion for a nunc pro tunc for out of time appeal in trial

court cause number B-10-1416-0-CV-A. Because this denial is not an appealable

order, we dismiss for want of jurisdiction.
          Upon review of the documents before the Court, it appeared that the order from

which this appeal was taken was not an appealable order. On December 13, 2011, the

Clerk of this Court notified appellant of this defect so that steps could be taken to correct

the defect, if it could be done. Appellant was advised that, if the defect was not corrected

within ten days from the date of receipt of this Court’s letter, the appeal would be

dismissed. In response, appellant filed a motion to retain appeal and a motion for judicial

notice.     Appellant states that the reporter’s record demonstrates that the trial court

granted an out of time appeal.

          In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute.           Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). See Shadowbrook Apartments v.

Abu-Ahmad, 783 S.W.2d 210, 211 (Tex. 1990) (holding that order denying motion for

judgment nunc pro tunc is not appealable).

          The Court, having fully reviewed and considered the documents herein, concludes

that the order appealed from fails to invoke our appellate jurisdiction and is of the opinion

that the cause should be dismissed. The appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a). Any other pending motions are likewise

DISMISSED.



                                                                  PER CURIAM

Delivered and filed the
29th day of March, 2012.




                                                2